PER CURIAM.
Paul S. Johnson, Jr., appeals the summary denial of his motion to correct illegal sentence. As no one has been able to provide this court with a copy of Johnson’s motion, we vacate the amended order denying Johnson’s motion to correct illegal sentence that was signed by the postcon-viction court on June 13, 2005. Johnson may refile his motion, previously filed on March 1, 2005, in the circuit court within thirty days from the date of the mandate issued in this proceeding. Alternatively, Johnson may restate the claim raised in his previously filed motion in a new motion to be filed with the court within thirty days from the date of the mandate issued in this proceeding. Any such submission filed in the circuit court should be considered as if filed as of March 1, 2005, the date of Johnson’s originally filed motion for post-conviction relief, and should not be deemed successive to the claims in the original motion because the order denying the original motion has been vacated.
NORTHCUTT, DAVIS, and LaROSE, JJ., concur.